Citation Nr: 1208140	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to July 1988.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, not to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  The Veteran disagreed and perfected an appeal.  In a January 2011 decision, the Board reopened the Veteran's claim for service connection and remanded the claim for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's January 2011 decision reopened and remanded the Veteran's claim for service connection for bilateral hearing loss, directing VA, among other things, to provide the Veteran with a VA audiological examination that included an opinion regarding whether it was at least as likely as not that the Veteran's bilateral hearing loss resulted from exposure to excessive noise during his active duty service.  The remand pointed out evidence in the record that included a July 2002 statement by Dr. D.R., M.D., who noted the Veteran's audiological test results showed a "symmetrical drop at four thousand hertz for both ears consistent with a mild noise induced hearing loss."  

The record now includes a May 2011 VA audiological examiner's report that provides an opinion that it was less likely as not that the Veteran's hearing loss was related to his active duty military service.  The VA examiner, however, provided no  rationale for the conclusion.  

The May 2011 examiner stated that the Veteran's VA claims folder had been reviewed and noted the audiological test results that were obtained during the Veteran's active duty service.  The examiner essentially concluded that all test results were within normal limits and that any shift in hearing from the Veteran's entrance examination to his separation examination was "within the realm of normal limits."  

There is no explanation of the significance of normal hearing during service.  There is no explanation why a lack of post-service exposure to noise is not relevant to the Veteran's contention.  In sum, the examination report leaves the Board unable to assess the probative value of the report and the underlying rationale.  The Court of Appeals of Veterans Claims (Court) has held that in assessing the probative value of a physician's opinion, the Board must consider to what degree it is supported by the clinical evidence of record and medical literature.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Moreover, the Court has held that once VA provides an examination, it must provide an adequate examination, including provision of a basis for an opinion.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  In this case, the current medical evidence does not provide an adequate rationale for the opinion that was proffered.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from May 2011.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran's VA claims folder includes all VA treatment records generated since May 2011.   

2.  Thereafter, provide the Veteran's VA claims folder and a copy of this remand to the May 2011 VA examiner, or another qualified examiner if the original examiner is not available, who should review the Veteran's VA claims folder and provide an opinion whether it is at least as likely as not that the Veteran's current hearing loss is related to service, to include as a result of excessive noise exposure during active duty service.  

The examiner's attention is directed to the July 2002 statement by Dr. D.R., M.D., that the Veteran's hearing loss is consistent with exposure to noise and the Veteran's statements that he has not been exposed to excessive noise without the aid of hearing protection since discharge from active duty.

The May 2011 examination report and addendum are insufficient as a rationale was not provided for the opinion.  The examiner should provide a complete rational for any opinion proffered, which may include reference to the clinical evidence and references to medical literature.

If the examiner determines that examination of the Veteran is required before the requested opinion can be provided, then an examination should be arranged.

3.  Following completion of the steps above and any other development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an appropriate period to respond.  If otherwise in order, return the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


